        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 1 of 26




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Rachel F. Otto, being duly sworn, hereby depose and states as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I have been employed by the Federal Bureau of Investigation (“FBI”) as a Special

Agent since January 2011 and am currently assigned to FBI Headquarters Cyber Division. I was

assigned to the Washington Field Office from August 2013 through September 2020, on an

extraterritorial investigations squad responsible for international terrorism investigations

emanating from East Europe, Central and South Asia, and North Africa. I am responsible for

investigating violations of the laws of the United States, including the investigation of terrorist

groups or incidents targeting United States persons, both domestically and internationally.

Throughout my career with the FBI, I have participated in investigations of organizations and

individuals engaged in terrorism and terrorist activities. I completed a basic training program at

the FBI academy in Quantico, Virginia. This course provided me with training in investigations

of federal criminal offenses, acts of terrorism, interviews, interrogations, tactical operations, and

firearms.

       2.      This affidavit is submitted in support of a criminal complaint alleging that Abu

Agila Mohammad Mas’ud Kheir Al-Marimi, a/k/a Abu Agila Muhammad Mas’ud Kheir Al-

Marimi, a/k/a, “Abu Agila Muhammad Mas’ud Kheir,” a/k/a “Hasan Abu Ojalya Ibrahim”

(“MASUD”), committed violations of 18 U.S.C. §§ 32(a)(1) & (a)(2) and 844(i), in connection

with the bombing of Pan American World Airways (“Pan Am”) Flight 103, which occurred over

the town of Lockerbie, Scotland, on December 21, 1988.
           Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 2 of 26




          3.    This affidavit is based on my personal knowledge, information provided to me by

other law enforcement agents and officers, law enforcement records, the factual findings made

by the trial court at Camp Zeist, witness interviews, and my training and experience.

          4.    Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause that MASUD violated 18 U.S.C. §§ 32(a)(1) & (a)(2) and

844(i).

                                    FACTUAL OVERVIEW

          5.    Pan Am Flight 103 exploded into pieces almost instantaneously when a bomb

exploded in the forward cargo area of the aircraft as it traveled over Lockerbie, Scotland, at 7:03

p.m. local time on December 21, 1988, at an altitude of 31,000 feet after 38 minutes of flight.

The plane had taken off from London-Heathrow and was en route to John F. Kennedy Airport in

New York. Of the 270 individuals killed, 259 were passengers and crew, including 190

American citizens. Eleven residents of Lockerbie were killed on the ground as a result of the

bombing. The crime scene stretched for over 840 square miles, nearly the width of Scotland.

          6.    Immediately following the bombing, law enforcement officers from the Dumfries

and Galloway Constabulary in Scotland, and personnel from various other Scottish law

enforcement agencies, along with FBI agents from the United States, undertook an extensive

joint investigation into the bombing that continues to this day.

          7.    That joint investigation led to criminal charges, filed in November 1991 in both

countries, charging two Libyan intelligence agents with their roles in the bombing. Those

charges were returned against Abdel Baset Ali al-Megrahi (“Megrahi”) and Lamen Khalifa



                                                 2
           Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 3 of 26




Fhimah (“Fhimah”). The original investigation also uncovered the suspected involvement of a

co-conspirator by the name of “Abu Agela Masud,” but investigators were unable to identify that

person. A trial commenced in May 2000, before a specially established Scottish trial court at

Camp Zeist in The Netherlands, consisting of three judges (but no jury). In January 2001,

Megrahi was convicted on all charges, and Fhimah was acquitted.

       8.       The joint U.S.-Scottish investigation continued after the trial, including after the

fall of the regime of former Libyan leader Muammar Qadaffi (“Qaddafi”), in or around 2011.

During the course of that investigation, in approximately 2017, the FBI received a copy of an

interview conducted by a Libyan law enforcement officer of MASUD while he was in Libyan

custody.

       9.       Since learning about the existence of MASUD’s interview, U.S. and Scottish

joint-investigative teams repeatedly endeavored to obtain more specific information concerning

that interview. After numerous attempts to learn more from the Government of Libya

concerning MASUD’s statement, your affiant was able to learn, in March 2020, that the

interview of MASUD actually took place on September 12, 2012. I have reviewed a copy of that

interview, which was provided by Libya in Arabic and subsequently translated to English. I am

aware that also in March 2020, FBI agents and officials from Police Scotland interviewed the

Libyan law enforcement officer who obtained the statement from MASUD. This law

enforcement officer expressed a willingness to testify at a trial if the Libyan Government agrees

to make the officer available.

       10.      According to that translation, in the September 12, 2012 interview, MASUD

admitted to building the bomb that brought down Pan Am Flight 103 and to working with

Megrahi and Fhimah to execute the plot. He also admitted his involvement in other plots against



                                                  3
         Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 4 of 26




citizens of the United States and other western countries. Additionally, MASUD confirmed that

the bombing operation of Pan Am Flight 103 was ordered by Libyan intelligence leadership.

MASUD confirmed that after the operation, Qadaffi thanked him and other members of the team

for their successful attack on the United States.

        11.        I have also determined, from my review of other evidence, and speaking with

other investigators from Scotland and the FBI, that MASUD’s confession is corroborated, as laid

out in greater detail below, by evidence gathered by Scottish and American investigators in the

years following the bombing, as well as evidence gathered and provided by other countries.

                                   STATUTORY BACKGROUND

        12.         In 1988, 18 U.S.C. § 32(a)(1) criminalized the willful destruction of “any aircraft

in the special aircraft jurisdiction of the United States or any civil aircraft used, operated, or

employed in interstate, overseas, or foreign air commerce.” Subsection (a)(2) prohibited the

willful placement of a destructive device on an aircraft in the special aircraft jurisdiction of the

United States or on a civil aircraft used, operated, or employed in the interstate, overseas, or

foreign air commerce, if the placement of the destructive device is likely to endanger the safety

of the aircraft.

        13.        A “civil aircraft” was defined in 1988 as “any aircraft other than a public

aircraft.” 49 U.S.C. § 1301(17) (1988) (codified at 49 U.S.C. § 40102(16) today). A “public

aircraft” was defined as “an aircraft used exclusively in the service of any government or

political subdivision thereof . . . but not including any government aircraft engaged in carrying

persons or property for commercial purposes.” 49 U.S.C. § 1301(36) (1988) (modified and

codified at § 40102(41) today). The “special aircraft jurisdiction of the United States was




                                                     4
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 5 of 26




defined to include “civil aircraft of the United States.” 49 U.S.C. § 1301(38) (1988) (codified at

§ 46501(2) today).

       14.     In 1988, 18 U.S.C. § 844(i) prohibited, among other things, destruction of a

vehicle or personal property used in interstate or foreign commerce or in any activity affecting

interstate or foreign commerce by means of an explosive.

       15.     “Interstate or foreign commerce” was defined as “commerce between any place in

a State and any place outside of that State, or within any possession of the United States (not

including the Canal Zone) or the District of Columbia, and commerce between places within the

same State but through any place outside of that State. ‘State’ includes the District of Columbia,

the Commonwealth of Puerto Rico, and the possessions of the United States (not including the

Canal Zone).” 18 U.S.C. § 841(b).

       BACKGROUND ABOUT THE EXTERNAL SECURITY ORGANIZATION

       16.     In December 1988, the Socialist People’s Libyan Jamahirya (“Libya”) was a

nation located on the Mediterranean coast of North Africa. It was led by Muamar Qaddafi

between in or around 1969 and 2011.

       17.     The Jamahirya Security Organization, which was sometimes referred to as the

External Security Organization (“JSO” or “ESO”) was the Libyan intelligence service through

which Libya conducted acts of terrorism against other nations and repressed the activities of

Libyan dissidents abroad. From 1979 to 2006, Libya was designated by the United States

Department of State as a state sponsor of terrorism.

       18.     MASUD is a citizen of Libya. He worked in various capacities for the ESO,

including as a “technical expert” in building explosive devices from in or around 1973 to in or




                                                 5
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 6 of 26




around 2011. MASUD earned promotions to the rank of Colonel during his tenure within the

ESO and participated in a number of operations on its behalf outside Libya.

       19.     Fhimah is a citizen of Libya, and according to the 1991 indictment still pending in

the United States District Court for the District of Columbia, he was utilized by the ESO in

various cover positions, including at various times as the Station Manager for Libyan Arab

Airways at Luqa Airport in the Republic of Malta.

       20.     Megrahi was a citizen of Libya and, according to the 1991 indictment, 1 was used

in various cover positions by the ESO as well, including serving as Chief of the Airline Security

Section, Operations Division, and as such was familiar with airline security procedures.

                 SPECIFIC FACTS ESTABLISHING PROBABLE CAUSE

       21.     According to information on file with the Federal Aviation Authority (“FAA”), as

of December 21, 1988, Pan Am was an airline owned by a corporation created under the laws of

a state of the United States and registered under Chapter 20, Title 49 of the United States Code.

Pan American World Airways flew its aircraft in commerce between the United States and other

countries and operated aircraft leased from and owned by a corporation created under the laws of

the State of New York.

       22.     A Pan Am aircraft bearing tail number N739PA was a civil aircraft of the United

States registered with the FAA. On December 21, 1988, according to records provided by Pan

Am and other documentary evidence, the Pan Am aircraft bearing number N739PA was

operating in foreign air commerce between London’s Heathrow Airport in the United Kingdom

and John F. Kennedy Airport in the United States of America.




1
       The indictment remains pending, with an active arrest warrant for Fhimah. The
prosecution of Megrahi was abated in 2015 following his death.
                                                6
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 7 of 26




                           THE EXPLOSION AND EARLY RESPONSE

       23.     According to air-traffic control reports from the United Kingdom, including

reports from England and Scotland, Pan Am Flight 103 took off from Heathrow Airport on

December 21, 1988, and it continued in seemingly normal flight until approximately 7:03 p.m.,

local time, when it was in airspace near the town of Lockerbie, Scotland. At that point, the

aircraft abruptly disappeared from the radar screens of air-traffic controllers tracking the flight.

       24.     According to numerous witnesses who were in Lockerbie and the surrounding

areas on December 21, 1988, shortly after 7:03 p.m., portions of the aircraft began to fall from

the sky, some of which appeared to be engulfed in flames. As pieces of the aircraft hit the

ground, some exploded. One such incident created an explosion that witnesses likened to a

“mushroom cloud,” and left a crater approximately 40 feet deep where, moments before,

residential homes had stood in the town of Lockerbie.

       25.     Shortly after the plane fell to the ground, scores of Scottish police officers and

first responders responded to Lockerbie and began the process of combing through the wreckage

to attempt to look for survivors, locate personal effects of the victims, and collect evidence to

allow investigators to determine the cause of the crash. The trail of debris left by the wreckage

of Pan Am Flight 103 covered approximately 840 square miles, and it included human remains

of the victims and their personal effects, as well as pieces of the airplane and its contents. I

know from my review of, inter alia, crime scene photographs, reports written during the course

of the initial investigation, as well as multiple conversations with other law-enforcement officers,

that those approximately 840 square miles were searched by law enforcement personnel from

Scotland and England on foot, as well as by other means, such as canvassing by aircraft, and that




                                                  7
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 8 of 26




the evidence recovered ranged in size from debris smaller than a fingernail, to pieces of aircraft

fuselage that needed to be moved by crane.

       26.     A review of Pan Am records, in conjunction with the results of the effort to

recover human remains and personal effects described above, established that 259 people were

killed on board the aircraft, including 190 American citizens. The victims also included citizens

of the United Kingdom, Argentina, Belgium, Bolivia, Canada, France, Germany, Hungary, India,

Ireland, Israel, Italy, Jamaica, Japan, Philippines, South Africa, Spain, Sweden, Switzerland, and

Trinidad and Tobago. This number includes ten individuals whose remains were never found or

never identified. The investigation also established that eleven residents of the town of

Lockerbie were killed as a result of Pan Am Flight 103 falling to the ground and the resulting

explosions. Of those eleven, the remains of seven were never found. A list of all 270 people

killed is below:

                       John Michael Ahern
                       Sarah Margaret Aicher
                       John David Akerstrom
                       Paula Marie Alderman (Bouckley)
                       Ronald Ely Alexander
                       Thomas Joseph Ammerman
                       Martin Lewis Apfelbaum
                       Rachel Maria Asrelsky
                       Judith Ellen Atkinson (Bernstein)
                       William Garretson Atkinson III
                       Elisabeth Nichole Avoyne
                       Jerry Don Avritt
                       Clare Louise Bacciochi
                       Harry Michael Bainbridge
                       Stuart Murray Barclay
                       Jean Mary Bell
                       Julian MacBain Benello
                       Lawrence Ray Bennett
                       Philip Vernon Bergstrom
                       Alistair Berkley
                       Michael Stuart Bernstein
                       Steven Russell Berrell

                                                 8
Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 9 of 26




          Noelle Lydie Berti Campbell

          Surinder Mohan Bhatia
          Kenneth John Bissett
          Stephen John Boland
          Glenn Bouckley
          Nicole Elise Boulanger
          Francis Boyer
          Nicholas Bright
          Daniel Solomon Browner (Bier)
          Colleen Renee Brunner
          Timothy Guy Burman
          Michael Warren Buser
          Warren Max Buser
          Steven Lee Butler
          William Martin Cadman
          Fabiana Caffarone
          Hernan Caffarone
          Valerie Canady
          Gregory Joseph Capasso
          Timothy Michael Cardwell
          Bernt Wilmar Carlsson
          Richard Anthony Cawley
          Frank Ciulla
          Theodora Eugenia Cohen
          Eric Michael Coker
          Jason Michael Coker
          Gary Leonard Colasanti
          Bridget Concannon
          Thomas Concannon
          Sean Concannon
          Tracey Jane Corner
          Scott Marsh Cory
          Willis Larry Coursey
          Patricia Mary Coyle
          John Binning Cummock
          Joseph Patrick Curry
          William Alan Daniels
          Gretchen Joyce Dater
          Shannon Davis
          Gabriele Della Ripa
          Joyce Christine DiMauro
          Gianfranca Di Nardo
          Peter Thomas Stanley Dix
          Om Dikshit
          Shanti Dixit

                                 9
Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 10 of 26




           David Scott Dornstein
           Michael Edward Doyle
           Edgar Howard Eggleston III
           Siv Ulla Engstrom
           Turhan Michael Ergin
           Charles Thomas Fisher IV
           Joanne Flannigan
           Kathleen Mary Flannigan
           Thomas Brown Flannigan
           Clayton Lee Flick
           John Patrick Flynn
           Arthur Jay Fondiler
           Robert Gerard Fortune
           Stacie Denise Franklin
           Paul Stephen Mathew Freeman
           James Ralph Fuller
           Dyane Fuller (Boatman)
           Ibolya Robertine Gabor
           Amy Beth Gallagher
           Matthew Kevin Gannon
           Kenneth Raymond Garczynski
           Paul Isaac Garrett
           Kenneth James Gibson
           William David Giebler, Jr.
           Olive Leonora Gordon
           Linda Susan Gordon
           Anne Madalene Gorgacz
           Loretta Anne Gorgacz
           David J. Gould
           Andre Nicholas Guevorgoian
           Nicola Jane Hall
           Lorraine Frances Halsch (Buser)
           Lynne Carol Hartunian
           Anthony Lacey Hawkins
           Dora Henrietta Henry
           Maurice Peter Henry
           Pamela Elaine Herbert
           Rodney Peter Hilbert
           Alfred Hill
           Katharine Augusta Hollister
           Sophie Ailette Miriam Hudson
           Josephine Hudson
           Melina K. Hudson
           Karen Lee Hunt
           Roger Elwood Hurst
           Elizabeth Sophie Ivell

                                  10
Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 11 of 26




           Khaled Nazir Jaafar
           Robert Van Houten Jeck
           Paul Avron Jeffreys
           Rachel Jeffreys
           Kathleen Mary Jermyn
           Beth Ann Johnson
           Mary Lincoln Johnson
           Timothy Baron Johnson
           Christopher Andrew Jones
           Julianne Frances Kelly
           Jay Joseph Kingham
           Patricia Ann Klein
           Gregory Kosmowski
           Elke Etha Kuehne
           Minas Christopher Kulukundis
           Mary Lancaster
           Ronald Albert Lariviere
           Maria Nieves Larracoechea
           Robert Milton Leckburg, Jr.
           William Chase Leyrer, Jr.
           Joan Sherree Lichtenstein (Sheanshang)
           Wendy Anne Lincoln
           Alexander Lowenstein
           Lloyd David Ludlow
           Maria Theresia Lurbke
           Lilibeth Tobilla Macalolooy
           William Edward Mack
           James Bruce MacQuarrie
           Douglas Eugene Malicote
           Wendy Gay Malicote (Forsythe)
           Elizabeth Lillian Marek
           Louis Anthony Marengo
           Noel George Martin
           Diane Marie Maslowski
           William John McAllister
           Daniel Emmet McCarthy
           Robert Eugene McCollum
           Charles Dennis McKee
           Bernard Joseph McLaughlin
           Jane Susan Melber
           John Merrill
           Suzanne Marie Miazga
           Joseph Kenneth Miller
           Jewel Courtney Mitchell
           Richard Paul Monetti
           Jane Ann Morgan

                                  11
Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 12 of 26




           Eva Ingeborg Morson
           Helga Rachael Mosey
           Ingrid Elisabeth Mulroy
           John Mulroy
           Sean Kevin Mulroy
           Mary Geraldine Murphy
           Jean Aitken Murray
           Karen Elizabeth Noonan
           Daniel Emmett O’Connor
           Mary Denice O’Neill
           Anne Lindsey Otenasek
           Bryony Elise Owen
           Gwyneth Yvonne Margaret Owen
           Laura Abigail Owens
           Martha Ives Owens
           Robert Plack Owens
           Sarah Rebecca Owens
           Robert Italo Pagnucco
           Christos Papadopoulos
           Peter Raymond Peirce
           Michael Cosimo Pescatore
           Sarah S B Philipps
           Frederick Sandford Phillips
           James Andrew Campbell Pitt
           David Patrick Joseph Platt
           Walter Leonard Porter
           Pamela Lynn Posen
           William Pugh, Jr.
           Estrella Crisostomo Quiguyan
           Rajesh Tarsis Priskel Ramses
           Anmol Rattan
           Garima D. Rattan
           Suruchi Rattan
           Anita Lynn Reeves
           Mark Alan Rein
           Jocelyn Reina
           Diane Marie Rencevicz
           Louise Ann Rogers
           Edina Roller
           Janos Gabor Roller
           Zsuzsana Roller
           Hanne Maria Root
           Saul Mark Rosen
           Andrea Victoria Rosenthal
           Daniel Peter Rosenthal
           Myra Josephine Royal

                               12
Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 13 of 26




           Arnaud David Rubin
           Elyse Jeanne Saraceni
           Theresa Elizabeth Saunders
           Scott Christopher Saunders
           Johannes Otto Schauble
           Robert Thomas Schlageter
           Thomas Britton Schultz
           Sally Elizabeth Scott
           Amy Elizabeth Shapiro
           Mridula Shastri
           Irving Stanley Sigal
           Martin Bernard Carruthers Simpson
           Irja Synnove Skabo
           Ingrid Anita Smith
           Cynthia Joan Smith
           James Alvin Smith
           Mary Edna Smith
           John Somerville
           Lynsey Anne Somerville
           Paul Somerville
           Rosaleen Later Somerville
           Geraldine Anne Stevenson
           Hannah Louise Stevenson
           Rachael Stevenson
           John Charles Stevenson
           Charlotte Ann Stinnett
           Michael Gary Stinnett
           Stacey Leann Stinnett
           James Ralph Stow
           Elia G. Stratis
           Anthony Selwyn Swan
           Flora Margaret Swire
           Marc Alex Tager
           Hidekazu Tanaka
           Andrew Alexander Teran
           Arva Anthony Thomas
           Jonathan Ryan Thomas
           Lawanda Thomas
           Mark Lawrence Tobin
           David William Trimmer-Smith
           Alexia Kathryn Tsairis
           Barry Joseph Valentino
           Tomas Floro van Tienhoven
           Asaad Eidi Vejdany
           Milutin Velimirovich
           Nicholas Andreas Vrenios

                                 13
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 14 of 26




                        Peter Petrisor Vulcu
                        Raymond Ronald Wagner
                        Janina Jozefa Waido
                        Thomas Edwin Walker
                        Kesha Weedon
                        Jerome Lee Weston
                        Jonathan White
                        Brittany Leigh Williams
                        Eric Jon Williams
                        George Waterson Williams
                        Stephanie Leigh Williams
                        Bonnie Leigh Williams
                        Miriam Luby Wolfe
                        Chelsea Marie Woods
                        Joe Nathan Woods
                        Dedera Lynn Woods (Copeland)
                        Joe Nathan Woods Jr.
                        Andrew Christopher Gillies Wright
                        Mark James Zwynenburg


       27.      Many of the pieces of aircraft and other debris collected from the crime scene

were sent to a forensic laboratory at the Royal Armament Research and Development

Establishment (“RARDE”), at Fort Halstead, England, for analysis. That analysis included a

three-dimensional reconstruction of Pan Am Flight 103 from the recovered wreckage, including

the position of baggage containers within the cargo hold, the suitcase believed to contain the

bomb that brought down the aircraft, and that suitcase’s likely position within the baggage

container.    According to records from the original investigation, some of that report’s relevant

findings are summarized below:

       a. Pan Am Flight 103 was brought down in a matter of seconds by the detonation of a

             powerful explosive in the forward cargo hold of the aircraft, which occurred within a

             baggage container labeled “AVE 4041PA;”

       b. There were traces of the chemicals pentaerythritol tetranitrate (PETN) and

             cyclotrimethylene trinitramine (RDX), used in the manufacture of plastic explosives,

                                                 14
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 15 of 26




             including Semtex, present on two sections of AVE 4041PA. Follow-on investigation

             confirmed this as the primary charge used in the improvised explosive device

             (“IED”);

       c. The explosive was determined to have originated within a hard-shell “Samsonite”

             brand suitcase from the “Silhouette 4000” range (the “IED suitcase”);

       d. Investigative and forensic findings indicated that the suitcase containing the explosive

             was likely not in contact with the floor of the baggage container and was likely

             located in the second layer of luggage in the container. There were at least 13

             personal items, which included 12 pieces of clothing and an umbrella that, with “high

             probability,” were in the IED suitcase that housed the explosive device at the moment

             of detonation;

       e. The explosive charge was secreted within a Toshiba RT-SF 16 radio-cassette recorder

             possessing a black plastic casing; and

       f. The mechanism by which the explosive device was detonated included a long-delay

             electronic timer, type “MST-13,” manufactured by the Swiss firm of Meister et

             Bollier (“MEBO”).

                              TRACING THE IED SUITCASE TO MALTA

       28.      Of the 13 personal items identified by investigators at RARDE as having a high

probability of originating within the IED suitcase, several were identified as coming from a

particular brand (e.g., “Yorkie” trousers or “Slalom” shirt). Many of the brands identified were

known to be either manufactured or sold in the Republic of Malta. Three items were so

fragmented that no brand could be identified, and the thirteenth item was the umbrella.




                                                 15
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 16 of 26




       29.      After RARDE had identified the 13 personal items, investigators traveled to

Malta. One of the 13 items was a pair of “Yorkie” branded trousers, with the number “1705”

stamped on them. When investigators visited Yorkie’s manufacturing facility, they learned that

the “1705” was a unique order number. According to information provided by Yorkie, order

number “1705” was delivered to the proprietors of a store named “Mary’s House,” located in

Sliema, Malta, on or about November 18, 1988.

       30.      Further investigation at Mary’s House led investigators to recover control samples

of the Yorkie trousers, as well as some of the personal items identified as likely originating in the

IED suitcase. Control samples from Mary’s House and elsewhere in Malta were compared to

evidence recovered from the crime scene. Forensic examiners concluded that multiple control

samples were identical in all material respects to the items of evidence determined to have

originated from within the IED suitcase.

       31.      Investigators also tried to re-create the path of the IED suitcase from where it

entered the airline baggage system to when it was placed on board Pan Am Flight 103 at

Heathrow Airport. That investigation concluded that the IED suitcase was initially placed

aboard an Air Malta flight, which originated at Luqa Airport in Malta on the morning of

December 21, 1988. The IED suitcase flew, unaccompanied, from Malta to Frankfurt, West

Germany, where it was transferred onto Pan Am Flight 103A, a feeder flight for Pan Am Flight

103. The suitcase then flew unaccompanied from Pan Am 103A to Heathrow Airport, where it

was transferred onto Pan Am Flight 103. Some of the key relevant facts developed during the

investigation that support that conclusion are summarized below.

       a. At Heathrow Airport, Luggage Container AVE 4041PA, which investigators later

             determined contained the IED suitcase, was first loaded with one layer of luggage at a



                                                 16
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 17 of 26




           facility that processed interline bags, that is, those bags being transferred from one

           airline to another.

       b. After AVE 4041PA was loaded at that facility, it was moved to Pan Am Flight 103,

           where it was filled with luggage being transferred from Pan Am Flight 103A.

           According to my review of records from the original investigation, AVE 4041PA was

           then loaded into the cargo hold of Pan Am Flight 103 at the location within the cargo

           hold later determined to be where the explosion occurred.

       c. At Frankfurt Airport, with certain exceptions for items like “rush” baggage, luggage

           was transferred between flights via a computerized baggage system. According to

           records provided by the airport and/or its employees, as well as interviews conducted

           during the original investigation, Air Malta Flight 180 (“KM-180”) arrived at

           Frankfurt airport in Germany from Luqa Airport in Malta at 12:48 p.m. local time on

           December 21, 1988. Luggage from that flight was processed into the computerized

           baggage routing system at a station known as “V-3, 206,” between approximately

           1:04 p.m. and 1:10 or 1:16 p.m. 2 KM-180 was the only flight whose bags were

           processed at V-3, 206 during that time frame.

       d. At approximately 1:07 p.m., an item coded at station V-3, 206 was transferred and

           delivered to the appropriate gate to be loaded on board Pan Am Flight 103A.

       e. Based on records from the initial investigation, no passenger had a ticket on KM-180,

           from Malta, with an onward booking to either London or the United States.




2
        In 1988, there was a known issue with the computer clock that caused it to diverge from
the actual time by as much as a few minutes per day.
                                                17
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 18 of 26




       f. Documents provided to investigators established that all passengers who were

             recorded as having checked bags on Flight KM-180 retrieved their luggage at their

             final destination.

       g. Indeed, the records for Flight KM-180 show that 55 bags were checked, 55 bags were

             on the load plan, and all bags were retrieved at their final destination. Officials in

             Malta have denied that an explosive could have been placed on board an aircraft in an

             unaccompanied bag at Luqa Airport. The original investigation did not definitively

             establish how an unaccompanied bag was actually placed into the airline baggage

             stream at Luqa Airport, but based on the facts above, among others, it did establish

             that an unaccompanied bag was in fact placed into the airline baggage stream at Luqa

             Airport.

      LIBYAN INVOLVEMENT – MOVEMENTS OF MASUD, MEGRAHI, AND FHIMAH

       32.       Investigators requested and received from the Government of Malta a number of

embarkation and disembarkation immigration cards for the months surrounding December 1988.

The cards were required to be filled out by, inter alia, passengers embarking or disembarking an

international flight at Luqa Airport. A review of those cards established the following relevant

facts, among others:

       a. On or about December 7, 1988, MASUD and Megrahi traveled from Tripoli, Libya,

             to Malta on separate flights;

       b. On or about December 9, 1988, MASUD traveled from Malta to Tripoli;

       c. On or about December 9, 1988, Megrahi traveled from Malta to Zurich, Switzerland,

             and other records show that he continued on to Prague, Czechoslovakia;

       d. On or about December 14, 1988, MASUD traveled from Tripoli to Malta;



                                                   18
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 19 of 26




       e. On or about December 17, 1988, Megrahi returned to Malta from Zurich, and he

             continued on to Tripoli that same day; other records established that Megrahi had

             returned to Zurich from Prague on or about December 16, 1988;

       f. On or about December 18, 1988, Fhimah traveled from Malta to Tripoli;

       g. On or about December 20, 1988, Megrahi and Fhimah traveled from Tripoli to Malta

             on the same flight; and

       h. On or about December 21, 1988, Megrahi and MASUD traveled from Malta to

             Tripoli on the same flight. 3

       33.       According to airline records, Flight KM-180, which carried the IED suitcase from

Malta to Frankfurt, opened for check-in at Luqa Airport at 8:15 a.m. local time on December 21,

1988, and closed at 9:15 a.m. Libyan Arab Airways Flight LN-147, which transported Megrahi

and MASUD back to Tripoli, opened for check-in at 8:50 a.m. on that same date and closed at

9:50 a.m. There was thus an overlap of time during which both Flight KM-180 from Malta to

Frankfurt, and Flight LN-147 from Malta to Tripoli were open for check-in.

       34.       Investigators also recovered a diary from Fhimah’s office in Malta. His business

partner confirmed for investigators that the diary belonged to Fhimah. The diary was generally

in Arabic, and a translation showed the entry for December 15, 1988, stated, “Abdel Baset

[Megrahi] is coming from Zurich . . . take taggs [sic] from the Maltese Airlines[.]” There was



3
        On the December 20 and 21 flights, Megrahi traveled under an alias, “Ahmed Khalifah
Abdusamad.” The investigation uncovered no evidence of Megrahi traveling under his true
name to and from Malta on those dates. A handwriting analyst compared immigration cards in
Megrahi’s name with those in “Abdusamad’s” name and determined that they were likely written
by the same person. Additionally, during the trial of Megrahi and Fhimah, the director of the
Libyan General Passport and Nationality Department testified that in 1987, the ESO had
requested a “coded” passport, i.e., a passport that does not carry the name of its original holder,
for Megrahi. He also confirmed that the “coded” passport issued to Megrahi bore the name
“Ahmed Khalifah Adbusamad.”
                                                 19
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 20 of 26




another undated entry that read, “bring the tags from the airport (Abdel Baset, Abdul Salam).”

As noted above, Megrahi in fact arrived in Malta from Zurich en route to Tripoli on December

17, and Fhimah joined him in Tripoli from Malta on December 18. They both returned to Malta

on December 20. Based on your affiant’s training and experience, I submit that there is probable

cause to believe that, based on those diary entries, Fhimah was making notations indicating that

he was to obtain the tags that would later be used to route the unaccompanied bag that was

eventually loaded onto Pan Am Flight 103.

                          LIBYAN INVOLVEMENT – MST-13 TIMERS

       35.     During the search of the crime scene, police officers from Scotland recovered a

piece of charred cloth that was sent to RARDE for analysis. That analysis revealed that the piece

of cloth was from a neckband of a gray shirt. While the cloth lacked identifying features, it

appeared similar in all material respects to the neckband of a “Slalom” branded shirt obtained by

investigators as a control sample. According to records from the original investigation, the

damaged piece of neckband contained severe explosion damage with localized penetration holes

and blackening consistent with explosive involvement. Embedded within it were nine pieces of

black plastic, a small fragment of wire, a small fragment of metal, and a multi-layered fragment

of white paper. All of these items were determined to be fragments from a Toshiba RT-SF 16

and its manual. These and other factors caused forensic examiners to determine that, with a high

degree of probability, this particular piece of cloth originated from within the IED suitcase.

There was also, embedded within that piece of fabric, a green-colored circuit board that would

eventually be labeled for identification purposes as “PT/35.”

       36.     Photographs of PT/35 were shown to the two principal owners and an employee

of the aforementioned Swiss telecommunications firm MEBO. The original investigation



                                                20
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 21 of 26




concluded that a timer produced by MEBO detonated the explosive material that brought down

Pan Am Flight 103. All three individuals from MEBO identified PT/35 as one of a series of

timers that the firm manufactured in the mid-1980s, known as “MST-13” timers. According to

these interviews, MEBO produced between 20 and 30 MST-13 timers, with varying degrees of

sophistication, although the witnesses differed as to the exact permutations. 4 The MEBO

technician who designed the MST-13 timers stated that PT/35 was contained in the early batch of

timers. All of the MEBO witnesses agreed that MEBO did a lot of business with Libya, and one

of the MEBO witnesses confirmed that 20 MST-13 timers were sold to Libya (and, in this

witness’ early statements, only to Libya), although in a later interview he claimed that up to

seven more were sold to East Germany. This same witness also claimed that MST-13 timers

may have been part of a forgery produced by a company in Florida affiliated with the Central

Intelligence Agency.

                MASUD’S CONFESSION TO BOMBING PAN AM FLIGHT 103

       37.     On or about September 12, 2012, while MASUD was in Libyan custody, he was

interviewed by a Libyan law-enforcement officer. As noted above, the interview was transcribed

in Arabic and later translated into English by a translator based in the United Kingdom. All

recitations of that statement in this affidavit come from the English translation of the interview.

As described in further detail below, during the course of the interview, MASUD admitted that




4
        All three of these witnesses provided multiple statements to investigating law
enforcement officials, testified at the trial of Megrahi and Fhimah, and at least one has given
multiple media interviews. The Scottish trial court stated in its official opinion, regarding the
MEBO witnesses, “All three . . . were shown to be unreliable witnesses. Earlier statements
which they made to the police and judicial authorities were at times in conflict with each other,
and with evidence they gave in court.” In light of these conflicting statements, your affiant is
limiting her recitation of the evidence from these witnesses to broad references.
                                                 21
       Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 22 of 26




on orders of the ESO, and other high ranking ESO operatives, he built the bomb that brought

down Pan Am Flight 103.

       38.     According to the transcript and the interview of the officer who took MASUD’s

statement, the interview of MASUD was one of several conducted by Libyan law enforcement

on September 12, 2012, during which open-ended questions were asked of MASUD. The intent

of the interviews, according to the officer, was to question MASUD and the others to determine

whether they had committed any crimes against Libya and the Libyan people during the 2011

revolution in an attempt to keep Qadaffi in power. Prior to the interview conducted with

MASUD, the officer knew nothing about the Pan Am Flight 103 bombing, other than what the

officer had read in the media.

       39.     MASUD stated that he worked in the Technical Department of the ESO, which

was a section that had several sub-sections. During MASUD’s time with the Technical

Department, he handled Semtex explosives and built bombs on behalf of that department.

       40.     When asked whether he had participated in any operations in Libya or outside of

Libya, MASUD initiated a response that he had participated in the “Lockerbie airplane

bombing,” among others. MASUD then continued explaining his involvement in narrative form.

       41.     One of the other operations MASUD admitted to committing was the bombing of

the LaBelle Discotheque, which took place in Berlin, West Germany, shortly after midnight on

April 5, 1986. 5 MASUD explained that he was asked by a Libyan intelligence official to travel

to East Berlin to meet with the security officer at the Libyan embassy. When MASUD met with

this person at the embassy, he informed MASUD that MASUD was to build an explosive device




5
      MASUD did not say the name of the nightclub, but he described it as a Berlin nightclub
bombing taking place on April 4, 1986.
                                               22
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 23 of 26




to be used against an American target. MASUD prepared the explosive device from plastic

explosive “dough,” as well as a detonating fuse and a timing device that were present at the

embassy. MASUD then instructed the embassy official on how to set the timer. He did not

know who had actually placed the device at the nightclub. MASUD said that the nightclub was

chosen for attack because it was frequented by American military officers. He recalled that four

American officers died, and several were wounded. Your affiant is aware, from his/her review

of FBI documents relating to the LaBelle Discotheque attack, among other things, that two

American service members and one Turkish woman were killed in the attack. Scores more were

injured, including some who were permanently disabled.

       42.     Regarding the Pan Am Flight 103 bombing, MASUD stated that in the winter of

1988, he was summoned by a Libyan intelligence official to meet at that official’s office in

Tripoli, Libya. While in that meeting, which involved additional Libyan intelligence officials,

MASUD was asked whether the “suitcases” were finished. When MASUD answered in the

affirmative, one of the intelligence officials ordered MASUD to take one of the suitcases and

travel with it to Malta. MASUD said that the following day, he traveled to Malta by air, carrying

the equipped suitcase. Based on the context of this statement, as well as your affiant’s training

and experience, I submit that there is probable cause to believe MASUD was tasked to prepare a

suitcase capable of carrying concealed explosives.

       43.     MASUD recalled that one of the Libyan intelligence officials informed him that

Megrahi and Fhimah would be there to meet him at the airport in Malta, and he stated that the

pair did in fact meet him at the airport. MASUD stated that he stayed at a hotel, pre-arranged for

him by unknown individuals in Libya, which was located about 20 minutes from the airport. He

did not recall the name of that hotel.



                                                23
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 24 of 26




       44.     MASUD said that after approximately three or four days in the hotel, Megrahi and

Fhimah met him in the lobby, and they told him to be up the following morning at 7:00 precisely.

MASUD said that he was instructed to set the timer on the device in the suitcase so that the

explosion would occur exactly eleven hours later. Megrahi and Fhimah also handed MASUD

$500 to purchase some clothes to put in the suitcase, instead of using his own clothes. 6 MASUD

stated that he did as instructed in the morning. He also took a taxi to the airport in Malta,

knowing that the aircraft on which the suitcase would be placed on board would be departing

after MASUD handed the suitcase to Megrahi and Fhimah. He described the suitcase as a

medium-sized Samsonite suitcase that he used for traveling.

       45.     MASUD told the Libyan officer that he stood at a specified place near the

passenger luggage check at Luqa Airport. He said that after some time passed, both Megrahi and

Fhimah passed in front of him, and Fhimah went to the check-in desk near the luggage conveyor

belt. After Fhimah gave MASUD a sign with his head to bring over the suitcase, MASUD did

so. The suitcase was received by Fhimah, who placed it on the conveyor belt. MASUD then



6
        In the course of the original investigation, investigators interviewed the proprietor of
Mary’s House, who provided a description of a Libyan male who bought clothing consistent with
many of the items of evidence that with “high probability” were inside the IED suitcase at the
time of the explosion. The indictment filed in this Court in 1991, charging Megrahi and Fhimah
with their roles in the offense, alleges that as an overt act in support of the conspiracy, Megrahi
purchased clothing at Mary’s House on December 7, 1988. The Scottish trial court also found
that Megrahi made that purchase. The conclusion that Megrahi purchased the clothing at Mary’s
House on December 7, 1988, is the subject of ongoing litigation in Scotland, where Megrahi’s
family is pursuing a posthumous appeal of his conviction. The government still believes that this
allegation is accurate. Other clothing items that were determined by RARDE to have likely
originated from within the IED suitcase probably did not originate from Mary’s House. For
example, at least one item of clothing—a shoe—is unlikely to have originated from Mary’s
House based on the proprietor’s statement that he never sold shoes at that store. Based on this
statement, and your affiant’s review, inter alia, of the other evidence recounted above, it is your
affiant’s conclusion that it is possible that MASUD purchased or provided some of the items that
were put into the IED suitcase, in addition to those that were purchased by Megrahi at Mary’s
House on December 7.
                                                 24
        Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 25 of 26




left. He was given a boarding pass for a Libyan flight to Tripoli, which he stated was to take off

at 9:00 a.m.

       46.     MASUD later heard that an American plane was brought down by an explosion,

and he was sure that the suitcase he had prepared earlier had been used in the operation.

MASUD said that “unfortunately” the explosive device was not discovered by airport personnel

despite the fact that he placed the suitcase on the scanner at the airport. He explained that he hid

the detonator and timer in a technical way that would make it difficult to be discovered, by

placing it close to the metallic parts of the suitcase. MASUD said that he used approximately

one-and-a-half kilograms of plastic Semtex, and he added that plastic explosives do not show up

on the airport baggage scanner.

       47.     MASUD said that he was aware that Megrahi worked for the ESO and was

responsible for the security of airplanes. Fhimah, he became aware later, was part of the Libyan

airline. 7 MASUD explained his belief that Fhimah was able to receive the suitcase from

MASUD and place it on the conveyor belt because Fhimah was an employee of the Libyan

airline and was responsible for carrying out check-in procedures for that airline. Additionally,

check-in for a Libyan flight was open simultaneously. Your affiant believes the implication of

MASUD’s statement is Fhimah would have been permitted behind the check-in counter at Luqa

Airport. MASUD stated that Fhimah put a tag belonging to an American airline on the suitcase,

and thus when Fhimah placed it on the conveyor belt, the suitcase was tagged for the Pan

American flight. Masud knew they would target Americans with the explosive device.




7
         According to other evidence gathered in the case, your affiant has learned that Fhimah
had previously been employed as the station manager for a Libyan airline at Luqa Airport, but he
left that position at some point in 1988 prior to December.
                                                 25
          Case 1:20-mj-00252-ZMF Document 1-1 Filed 12/14/20 Page 26 of 26




          48.   MASUD stated that three or four days after returning to Libya, he and Megrahi

met with a senior Libyan intelligence official, who thanked them for a successful operation.

Approximately three months after that, MASUD and Fhimah met with then-Libyan leader

Muammar Qaddafi, and others, who thanked them for carrying out a great national duty against

the Americans, and Qaddafi added that the operation was a total success.

                                            Conclusion
          49.   For all of the reasons stated above, there is probable cause that MASUD

conspired with Megrahi, Fhimah, and others, aided and abetted them, and was aided and abetted

by them in causing the destruction of Pan Arn Flight 103, on or about December 21, 1988, by

causing a bomb to be placed onto that aircraft, and that in so doing, he caused the deaths of 270

persons, including 190 American citizens, in violation of 18 U.S.C. §§ 32(a)(l) & (a)(2) and

844(i).

          50.   I declare under penalty of perjury that the information provided above in this

affidavit is true and correct to the best of my knowledge.



                                                      Respectfully submitted,



                                                      1:&..CHEL F. OTTO
                                                      Special Agent
                                                      Federal Bureau oflnvestigation


Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 on December 14, 2020.

                                        2020.12.14
                                        17:06:28 -05'00'
ZIA M. FARUQUI
UNITED STATES MAGISTRATE JUDGE
                                                 26
